Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  April 23, 2010                                                                         Marilyn Kelly,
                                                                                             Chief Justice

  139273                                                                           Michael F. Cavanagh
                                                                                   Elizabeth A. Weaver
                                                                                    Maura D. Corrigan
                                                                                   Robert P. Young, Jr.
                                                                                   Stephen J. Markman
  BRUCE ESSELMAN, as Personal                                                      Diane M. Hathaway,
  Representative of the Estate of                                                                 Justices
  David Esselman, Deceased,
               Plaintiff-Appellee,
  v                                                      SC: 139273
                                                         COA: 280816
                                                         Wayne CC: 06-609170-NH
  GARDEN CITY HOSPITAL,
           Defendant-Appellant,
  and
  DAVID J. FERTEL, D.O., DAVID
  FERTEL, D.O., P.L.L.C., and
  D. FERTEL, D.O., P.C.,
             Defendants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the June 4, 2009
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        KELLY, C.J. (concurring).

          I concur in the Court’s order denying defendant’s application for leave to appeal.
  I write separately in response to Justice YOUNG’s dissenting statement.

          Justice YOUNG claims that this case represents another instance “where members
  of the Court’s new philosophical majority seem to retreat from its previously stated
  fidelity to stare decisis.” Justice YOUNG has repeated this claim on numerous occasions
  over the last year with the same string of citations.1 A review of the cases in the string
  1
    See, e.g., Anglers of the AuSable, Inc. v DEQ, 485 Mich ___ (2010) (YOUNG, J.,
  dissenting); compare Potter v McLeary, 484 Mich 397, 426-427 (2009) (KELLY, C.J.,
  concurring), with Potter, 484 Mich at 450 n 43 (YOUNG, J., concurring in part and
  dissenting in part).
                                                                                           2

citation serves to illustrate that the claim is inaccurate.2 Had other justices been in the
majority in some of the decisions complained about, they might well have extended
existing precedent. But the refusal of those in the majority to extend precedent is quite
different from a refusal on their part to apply it to a case on point. This is a distinction
that Justice YOUNG would do well to concede.

       Here, plaintiff sent a notice of intent (NOI) as required by MCL 600.2912b to
eighteen potential medical malpractice defendants, including doctors, nurses, professional
corporations, and the hospital at which plaintiff was treated. Plaintiff’s subsequent
complaint named some of those defendants. After discovery, defendants moved for
summary disposition on the ground that plaintiff’s NOI was deficient. The trial court
denied the motion. The Court of Appeals affirmed the denial.3

       Defendants claim that the NOI was deficient because it does not properly state the
standard of care applicable to each potential defendant. However, MCL 600.2912b does
not require a plaintiff’s NOI to explicitly line up particularized standards of care with
individual defendants. Rather, as we held in Roberts v Mecosta Co Hosp,4 an NOI must
provide a defendant with notice sufficient to allow it to discern the general nature of the
cause of action to be launched against it.5

       Plaintiff’s NOI satisfied the statutory requirements and Roberts. It named all of
the potential defendants. At several points throughout its factual statement, it pointed out
why surgery should have been performed well before it was actually performed. It also
included a lengthy narrative identifying the potential defendants and alleging what they
did or did not do and how their behavior was negligent and breached the standard of care.

2
  In those cases, Justice YOUNG opined that a case was controlled by existing precedent.
He was entitled to that opinion then and is assuredly entitled to it in this case. But as
evidenced by this case, his opinion may not be shared by others on the Court. This is
especially true in cases involving factual scenarios significantly different from those
involved in the precedent Justice YOUNG seeks to apply.
3
    Esselman v Garden City Hosp, 284 Mich App 209 (2009).
4
    Roberts v Mecosta Co Hosp, 470 Mich 679 (2004).
5
  More specifically, Roberts held that the plaintiff’s NOI was deficient because it failed to
indicate whether plaintiff was alleging vicarious or direct liability. While the complaint
appeared to allege vicarious liability for the negligence of the hospital’s agents, “the
[NOI] implied that plaintiff alleged direct negligence against these defendants for
negligently hiring or negligently granting staff privileges to the individual defendants.”
Id. at 693. Thus, as the Court of Appeals in this case correctly opined, under Roberts, an
NOI “does not need to contain any explicit statement of whether a corporate defendant is
directly or vicariously liable; rather, it only needs to serve adequate notice to the
defendants whether plaintiff intends to proceed against them on a vicarious liability
theory.” Esselman, 284 Mich App at 218.
                                                                                            3


       Thus, there is no basis for Justice YOUNG’s claim that we failed to apply the
requirements of § 2912b and Roberts, let alone that we have abandoned precedent.
Perhaps Justice YOUNG would prefer to extend Roberts beyond its reach, but surely we
are under no duty to do so in this case or in any other.

       Finally, assuming arguendo that plaintiff’s NOI was deficient, Justice YOUNG
ignores the fact that this case has progressed through the filing of a complaint with
affidavits of merit, discovery, and settlement efforts. Therefore, there is no practical
value to amending or curing plaintiff’s presuit notice, especially in light of our decision
in Bush v Shabahang.6

       For these reasons, I concur with the Court’s order denying defendant’s application
for leave to appeal.

       MARKMAN, J. (concurring).

       I concur in the order denying defendant’s application for leave to appeal. I do so
because, while plaintiff’s notice of intent (NOI) could have been written in a far better
structured manner, it nonetheless satisfies the requirements of the NOI statute, MCL
600.2912b(4), and the standards of Roberts v Mecosta Co Hosp, 470 Mich 679 (2004).

        MCL 600.2912b(4) sets forth the requirements with which a NOI must comply.
The statute requires, inter alia, that the NOI contain the applicable standard of care, the
manner in which the standard of care was breached, and the actions that should have been
taken to achieve compliance with the alleged standard of care. Id. In Roberts, this Court
stated that a claimant is required to “make a good-faith effort to aver the specific standard
of care that she is claiming to be applicable to each particular professional or facility that
is named in the notice.” 470 Mich at 692. Roberts specifically explained, however, that
“nothing in § 2912b(4) requires that the notice be in any particular format.” Id. at 696.
Rather, as Roberts recognized, what a NOI must do is “identify, in a readily ascertainable
manner, the specific information mandated by § 2912b(4).”7 Id.
6
  Bush v Shabahang, 484 Mich 156 (2009) (holding that defects in an NOI can be
disregarded under MCL 600.2301).
7
  I respectfully disagree with Justice YOUNG that the Court of Appeals’ statement that the
plaintiffs need not “line particularized standards up to individual defendants,” Esselman v
Garden City Hospital, 284 Mich App 209, 217 (2009) (emphasis added), contradicts the
rule in Roberts. Whether a NOI “lines up” standards of care to individual defendants is
essentially a matter of format, and Roberts expressly does not require that a NOI be in
any “particular format.” 470 Mich at 696. Therefore, I do not agree that the Court of
Appeals adopted a “revision of the Roberts legal standard.” As Justice YOUNG himself
recognizes, what Roberts requires is that a plaintiff include “the particular standard of
practice or care applicable to each of the various defendants.” Id. at 690. This, plaintiff
did do, albeit with less clarity than he might have.
                                                                                           4


       The NOI at issue here meets the requirements of MCL 600.2912b(4) as explicated
by Roberts. The notice’s seven-page “factual basis” section provided a detailed narrative
that named each defendant and described what each did or did not do. Thereafter, in the
“standard of care” section, plaintiff set forth the applicable standards employing similar
language as in the “factual basis” section, even in many instances identifying to whom a
particular standard applies by referring to the “physicians,” “nursing staff,” or
“anesthesiologist.” When viewed in combination with the lengthy factual narrative—
which did name the individual defendants and describe what each did or did not do—
defendants could, in my judgment, “readily ascertain” which standards of care were
applicable to them. Importantly, this is also true of the hospital-defendants because the
NOI identified residents and nurses by name, and specified their alleged breaches, so that
a corporate entity would know which employees and which agents were allegedly
negligent.

       In sum, by carefully reading the NOI in its entirety, potential defendants were able
to “identify, in a readily ascertainable manner, the specific information mandated by §
2912b(4).”8 Roberts, 470 Mich at 696. A different, and better, format could have more
clearly matched each defendant with their respective standard of care, but this NOI—
when viewed in its entirety—sufficiently provided this same information.

       WEAVER, J., would grant leave to appeal.

       YOUNG, J. (dissenting).

       I dissent from the majority’s denial of leave because the plaintiff’s Notice of Intent
(NOI) was defective. Accordingly, I would vacate the Court of Appeals majority
decision for the reasons stated in Judge SAAD’s dissenting opinion and, because current
Michigan law so requires, remand this case for further proceedings consistent with Bush v
Shabahang.9 The majority’s failure to do so indicates its unwillingness to apply the
requirements of the NOI statute and Roberts v Mecosta Co Gen Hosp (After Remand).10

8
  Because this NOI satisfied the requirements of § 2912b(4) and Roberts, I respectfully
disagree with Justice YOUNG that this case evidences disregard for precedent. Further,
although I join Chief Justice KELLY in concurring with the instant order, I do not share
her interpretation of Roberts, which she suggests merely requires that a NOI “provide a
defendant with notice sufficient to allow it to discern the general nature of the cause of
action to be launched against it.” (Emphasis added.) In my judgment, Roberts require
considerably more and, as Justice YOUNG correctly asserts, Roberts remains the binding
law of this state. Under Roberts, a claimant is “required to . . . provide details that are
responsive to the information sought by the statute and that are as particularized as is
consistent with the early notice stage of the proceedings.” 470 Mich at 701.
9
  484 Mich 156 (2009). I continue to adhere to my position that Bush was wrongly
decided, for the reasons stated in my dissent. Nevertheless, I recognize that its validity is
                                                                                           5


        Plaintiff sent an NOI to multiple defendants, including doctors, nurses,
professional corporations, and the hospital that treated plaintiff. Although the standard of
care applicable to some of these defendants is not the same one applicable to others, in
responding to the statutory duty to describe the standard of care applicable to the
potential defendants, the plaintiff provided a laundry list of thirteen requirements, many
of which failed to differentiate between the different standards of care owed by different
defendants. Similarly, the plaintiff’s articulation of the manner in which the standard of
care was breached, and of the actions that should have been taken to comply with the
standard of care, failed to differentiate between the defendants. Defendants Garden City
Hospital and Dr. David Fertel moved for, inter alia, summary disposition on the basis of
this alleged deficiency in the NOI. The trial court denied summary disposition, and the
Court of Appeals affirmed, in a divided, published opinion.11

        The goal of the NOI enterprise is to give defendants accused of medical
malpractice reasonable notice of the nature of the claim and how the plaintiff contends
they breached the relevant standard of care. This represents a significant legislative
change in the medical malpractice regime, in which practitioners previously found out the
nature of the claims lodged against them only after a complaint had been filed and during
discovery. As such, the NOI procedure should not be diminished as the Court of Appeals
has done here with the complicity of this Court. This Court of Appeals decision
reintroduces the gamesmanship that the Legislature sought to end by introducing the NOI
step in the litigation process.

       As this Court stated in Roberts, the NOI must refer to “the particular standard of
practice or care applicable to each of the various defendants.”12 The plaintiff is therefore
required “to make good-faith averments that provide details that are responsive to the
information sought by the statute and that are as particularized as is consistent with the
early notice stage of the proceedings.”13 This Court’s decision in Bush v Shabahang
controls only the effect of a defective notice of intent and therefore leaves intact the
Roberts requirements which describe how to determine whether an NOI is defective.




not at issue in this case and that it remains the binding precedent of this Court until it is
overturned.
10
     470 Mich 679 (2004).
11
     284 Mich App 209 (2009).
12
     Roberts, 470 Mich at 690. (Emphasis added.)
13
     Id. at 701. (Emphasis in original.)
                                                                                            6

       Here, the Court of Appeals majority ignored the Roberts requirements, merely
stating that the instant NOI provided greater detail than the “tautologies” that the Roberts
NOI stated.14 Moreover, the Court of Appeals majority’s statement that the plaintiffs
need not “line particularized standards up to individual defendants,”15 contradicts the rule
of law that this Court articulated in Roberts, requiring plaintiffs to include “the particular
standard of practice or care applicable to each of the various defendants.”16 This
statement has been made in a published Court of Appeals decision that this Court is
allowing to stand, even though it plainly contradicts Roberts.17 In contrast, Judge SAAD’s
dissent correctly applied the Roberts standard:

          [W]hile plaintiff set forth a recitation of facts about his hospitalization, he
          made no effort to provide notice of which standard of care applied to or was
          breached by each named health professional or facility, a list that includes
          medical practices and professionals of varying types, training, and
          specialties.[18]

Judge SAAD did not have the benefit of this Court’s recent decision in Bush v Shabahang,
which, as stated, details the effect of a deficient NOI. Under Bush, defendants are not
necessarily entitled to summary disposition, as Judge SAAD’s dissenting opinion would
have held. Nevertheless, Judge SAAD applied Roberts correctly to conclude that the
plaintiff filed a deficient NOI.

       This denial order is another instance where members of the Court’s new
philosophical majority seem to retreat from its previously stated fidelity to stare decisis.19
14
     Esselman, 284 Mich App at 217.
15
     Id. at 216.
16
     Roberts, 470 Mich at 690.
17
   Having signed the Roberts opinion, Justice MARKMAN, I assume, does not agree with
this Court of Appeals revision of the Roberts legal standard.
18
     Id. at 228 (SAAD, J., dissenting).
19
   See, e.g., Pohutski v City of Allen Park, 465 Mich 675, 712 (2002) (KELLY, J.,
dissenting) (“[I]f each successive Court, believing its reading is correct and past readings
wrong, rejects precedent, then the law will fluctuate from year to year, rendering our
jurisprudence dangerously unstable.”); People v Hawkins, 468 Mich 488, 517-518 (2003)
(CAVANAGH, J., dissenting) (“We have overruled our precedents when the intervening
development of the law has ‘removed or weakened the conceptual underpinnings from
the prior decision, or where the later law has rendered the decision irreconcilable with
competing legal doctrines or policies.’. Absent those changes or compelling evidence
bearing on Congress’ original intent . . . our system demands that we adhere to our prior
interpretations of statutes.”), quoting Patterson v McLean Credit Union, 491 US 164, 173
(1989) and Neal v United States, 516 US 284, 295 (1996); Rowland v Washtenaw Co Rd
Comm, 477 Mich 197, 278 (2007) (CAVANAGH, J., dissenting) (‘“Under the doctrine of
                                                                                          7

Since the shift in the Court’s philosophical majority in January 2009, the new majority
has pointedly sought out precedents only recently decided20 and has failed to give effect
to other recent precedents of this Court.21 Today, the Court again fails to give effect to a


stare decisis, principles of law deliberately examined and decided by a court of competent
jurisdiction become precedent which should not be lightly departed.’”), quoting People v
Jamieson, 436 Mich 61, 79 (1990); Brown v Manistee Co Rd Comm, 452 Mich 354, 365
(1996) (“Absent the rarest circumstances, we should remain faithful to established
precedent.”); Todd C. Berg, Hathaway attacks, Michigan Lawyers Weekly, October 27,
2008 (“‘People need to know what the law is,’ Hathaway said. ‘I believe in stare decisis.
Something must be drastically wrong for the court to overrule.’”); Lawyers' election
guide: Judge Diane Marie Hathaway, Michigan Lawyers Weekly, October 30, 2006, in
which Justice HATHAWAY, then running for a position on the Court of Appeals, was
quoted as saying: “[t]oo many appellate decisions are being decided by judicial activists
who are overturning precedent.”
20
   See, e.g., University of Michigan Regents v Titan Ins Co, 484 Mich 852 (2009)
(directing the parties to consider whether Cameron v ACIA, 476 Mich 55 (2006), was
correctly decided); McCormick v Carrier, ___ Mich ___ (2009) (Docket No. 136738,
order entered August 20, 2009) (granting leave to consider the plaintiff’s request to
overrule Kreiner v Fischer, 471 Mich 109 (2004)); Lenawee Co Bd of Rd Comm’rs v
State Auto Prop & Cas Ins Co, ___ Mich ___ (2009) (Docket Nos. 137667-8, order
entered September 2, 2009) (directing the parties to consider whether Miller v Chapman
Contracting, 477 Mich 102 (2007), was correctly decided); Edry v Adelman, ___ Mich
___ (2009) (Docket No. 138187, order entered September 30, 2009) (directing the parties
to consider whether Wickens v Oakwood Healthcare Sys, 465 Mich 53 (2001), was
correctly decided); Hoover v Michigan Mut Ins Co, ___ Mich ___ (2009) (Docket No.
138018, order entered September 25, 2009) (directing the parties to consider whether
Griffith v State Farm Mut Automobile Ins Co, 472 Mich 521 (2005), was correctly
decided); Lansing Schools Education Ass’n v Lansing Bd of Ed, ___ Mich ___ (2009)
(Docket No. 138401, order entered November 19, 2009) (directing the parties to consider
whether Lee v Macomb Co Bd of Comm’rs, 464 Mich 726 (2001), was correctly decided);
Anglers of the AuSable v Dep’t of Environmental Quality, ___ Mich ___ (2010)
(directing the parties to consider whether Michigan Citizens v Nestlé Waters, 479 Mich
280 (2007), and Preserve the Dunes v DEQ, 471 Mich 508 (2004), were correctly
decided); Colaianni v Stuart Frankel Development Corp, ___ Mich ___ (2010) (granting
to consider whether Trentadue v Buckler Automatic Lawn Sprinkler, 479 Mich 378
(2007), was correctly decided).
21
   See, e.g., Hardacre v Saginaw Vascular Services, 483 Mich 918 (2009), where the
majority failed to follow Boodt v Borgess Med Ctr, 481 Mich 558 (2008); Sazima v
Shepherd Bar & Restaurant, 483 Mich 924 (2009), where it failed to follow Chrysler v
Blue Arrow Transport Lines, 295 Mich 606 (1940), and Camburn v Northwest School
Dist, 459 Mich 471 (1999); Vanslembrouck v Halperin, 483 Mich 965 (2009), where it
failed to follow Vega v Lakeland Hosps, 479 Mich 243, 244 (2007); Juarez v Holbrook,
483 Mich 970 (2009), where it failed to follow Smith v Khouri, 481 Mich 519 (2008);
Beasley v Michigan, 483 Mich 1025 (2009), Chambers v Wayne Co Airport Auth, 483
Mich 1081 (2009), and Ward v Michigan State Univ, ___ Mich ___ (2009) (Docket No.
138380, order entered October 23, 2009), where it failed to follow Rowland v Washtenaw
Co Rd Comm, 477 Mich 197 (2007); and Scott v State Farm Automobile Ins Co, 483
Mich 1032 (2009), where it failed to follow Thornton v Allstate Ins Co, 425 Mich 643
(1986), and Putkamer v Transamerica Ins Corp of America, 454 Mich 626 (1997)).
                                                                                                              8

recent precedent of this Court and, in so doing, fails to give meaning to the medical
malpractice reforms enacted by our Legislature.

       Consistent with the requirements of the NOI provisions of MCL 600.2912b and
this Court’s binding precedent in Roberts, I would vacate the Court of Appeals majority
opinion for the reasons stated in Judge SAAD’s dissent and remand this case to the trial
court for further proceedings consistent with Bush.

      CORRIGAN, J., joins the statement of YOUNG, J.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        April 23, 2010                      _________________________________________
       y0420                                                                Clerk